Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 12, 2019

                                      No. 04-19-00102-CV

                        IN THE INTEREST OF K.J.G., JR., ET AL,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01856
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On April 3, 2019, this court received appellant’s brief. Appellant’s brief violates Texas
Rule of Appellate Procedure 9.8 in that the brief contains the parent’s name. See TEX. R. APP. P.
9.8(b)(1)(B).

        We, therefore, ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant’s attorney to file an amended appellant’s brief in compliance with TRAP 9.8 on or
before April 22, 2019. If appellant’s amended brief is not filed by April 22, 2019, we will abate
this appeal to the trial court to determine whether new appellate counsel should be appointed.
See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a right to counsel in
parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this
right to counsel includes the right to effective counsel).


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court